The opinion of the Court was by
Sheprey J.
Land will not pass as appurtenant to land, while it may as appurtenant to a messuage or house; for the reason that one tract of land cannot well be occupied as appertaining and subordinate to another, while it may be so occupied in connexion with a house ; thus affording an exposition of the intention of the parties to a deed by the nature and known uses of the estate conveyed.
It is stated in Cruise’s Digest, Title 32, c. 3, <§> 31, that by the grant of a messuage or house with the appurtenances, all buildings attached or adjoining to it will pass ; and the authorities cited fully sustain the position.
In this case the shed and chaise-house are found to have been connected with the dwellinghouse in such a manner as to have all constituted but one building; and the Judge was correct both in withholding and in giving his instructions.

Exceptions overruled.